           Case 1:16-vv-01652-UNJ Document 54 Filed 10/23/18 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1652V
                                     Filed: August 20, 2018
                                         UNPUBLISHED


    EMILIA SILVA,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Guillain-Barre
                                                             Syndrome (GBS); Miller-Fisher
    SECRETARY OF HEALTH                                      Variant
    AND HUMAN SERVICES,

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

         On December 15, 2016, Emilia Silva (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered from
Guillain-Barre Syndrome – Miller Fisher Variant (“GBS/MFV”) as a result of an influenza
(“flu”) vaccine she received on November 3, 2015. Petition at 1; Stipulation, filed
August 17, 2018, at ¶ 4. Petitioner further alleges that she suffered the symptoms of
her injury for more than six months. Petition at 9; Stipulation at ¶ 4. “Respondent
denies that petitioner’s alleged GBS/MFV, or any other injury, was caused-in-fact by her
flu vaccination.” Stipulation at ¶ 6.

       Nevertheless, on August 17, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-01652-UNJ Document 54 Filed 10/23/18 Page 2 of 7



finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $162,000.00, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:16-vv-01652-UNJ Document 54 Filed 10/23/18 Page 3 of 7
Case 1:16-vv-01652-UNJ Document 54 Filed 10/23/18 Page 4 of 7
Case 1:16-vv-01652-UNJ Document 54 Filed 10/23/18 Page 5 of 7
Case 1:16-vv-01652-UNJ Document 54 Filed 10/23/18 Page 6 of 7
Case 1:16-vv-01652-UNJ Document 54 Filed 10/23/18 Page 7 of 7
